Broyles, C. J.
1. The demurrer to the indictment was properly overruled. Luke, J., dissents.
2. The accused was convicted of operating an automobile on the “Dixie Highway” in Whitfield county while he was under the influence of intoxicating liquors. This court will take judicial cognizance of the well known fact that the road or highway traversing this State known as the “Dixie Highway” is a public highway. It follows that the failure of the State to prove expressly that such highway was a public highway did not invalidate the verdict, and the charge of the court excepted to was not error.
3. The verdict was authorized by the evidence.

Judgment affirmed.

Bloochoorth, J., concurs. Luke, J., dissents from the ruling in paragraph 1.
W. B. Mann, W. Gordon Mann, for plaintiff in error, cited:
John G. Mitchell, solicitor-general, contra.